Case 3:19-cv-13621-RHC-APP ECF No. 37, PageID.666 Filed 02/11/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


WATERFRONT PETROLEUM
TERMINAL COMPANY,

       Plaintiff/Counter-Defendant,

v.                                                      Case No. 19-13621

DETROIT BULK STORAGE, INC.,

     Defendant/Counter-Plaintiff.
____________________________________________/

           ORDER DENYING AS MOOT PENDING MOTIONS TO COMPEL

       Defendant Detroit Bulk Storage filed a motion to compel discovery responses on

November 9, 2020. (ECF No. 22.) Plaintiff Waterfront Petroleum filed its own motion to

compel discovery on December 9, 2020. (ECF Nos. 27, 28.) The court held two status

conferences, on December 16, 2020 and January 5, 2021, to discuss the ongoing

discovery disputes. Following the first conference, the parties indicated they were able

to significantly narrow the scope of document requests. Given that the parties were

once again working cooperatively to exchange documents, the court noted during the

January 5th conference that if it did not hear from either party within two weeks it would

conclude that the outstanding motions to compel discovery were moot. The court has

received no notification from either party of an ongoing discovery dispute. Therefore, the

court concludes that the motions are now moot. Accordingly,

       IT IS ORDERED that Defendant’s Motion to Compel Discovery Responses (ECF

No. 22) is DENIED AS MOOT.
Case 3:19-cv-13621-RHC-APP ECF No. 37, PageID.667 Filed 02/11/21 Page 2 of 2




            IT IS ORDERED that Plaintiff’s Motion to Compel Discovery Responses (ECF

Nos. 27, 28) is DENIED AS MOOT.

            IT IS FURTHER ORDERED that Plaintiff’s Ex-Parte Motion for Leave to File a

Sur-Reply (ECF No. 26) is DENIED AS MOOT.



                                                                         s/Robert H. Cleland
                                                                         ROBERT H. CLELAND
                                                                         UNITED STATES DISTRICT JUDGE
Dated: February 11, 2021

I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, February 11, 2021, by electronic and/or ordinary mail.

                                                                         s/Lisa Wagner
                                                                         Case Manager and Deputy Clerk
                                                                         (810) 292-6522
S:\Cleland\Cleland\AAB\Opinions and Orders\Civil\19-13621.WATERFRONT.terminating.motions.to.compel.AAB.docx




                                                                                    2
